                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


Jeffrey Croucher

       v.                                                   Civil No. 16-cv-371-LM
                                                            Opinion No. 2019 DNH 156
Atrium Medical Corporation,
Maquet Cardiovascular US
Sales, LLC, and Getinge AB



In re: Atrium Medical Corp.
C-QUR Mesh Products Liability
Litigation (MDL No. 2753)


                                           ORDER

       Jeffrey Croucher brings suit against Atrium Medical Corporation (“Atrium”), a medical

device company that manufactured and sold C-QUR mesh, and two related companies, Maquet

Cardiovascular US Sales, LLC (“Maquet”) and Getinge AB (“Getinge”), alleging product

liability claims, breach of warranty claims, and violation of consumer protection laws.

Croucher’s suit is part of a multi-district litigation (“MDL”) proceeding involving claims that C-

QUR mesh was, among other things, defective and unreasonably dangerous and caused injury

when surgically implanted for hernia repair. The case was selected in the MDL proceeding for

the Initial Discovery Pool, making it a bellwether case. Defendants Atrium and Maquet move to

dismiss on a variety of grounds.1 Croucher objects.




       1   Getinge has filed a separate motion to dismiss in the main MDL case contending that
the court lacks personal jurisdiction over it. That motion remains pending. Getinge does not join
in the instant motion.
                                   STANDARD OF REVIEW

       Under Rule 12(b)(6), the court must accept the factual allegations in the complaint as

true, construe reasonable inferences in the plaintiff’s favor, and “determine whether the factual

allegations in the plaintiff’s complaint set forth a plausible claim upon which relief may be

granted.” Foley v. Wells Fargo Bank, N.A., 772 F.3d 63, 71 (1st Cir. 2014) (internal quotation

marks omitted). A claim is facially plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).



                                        BACKGROUND

       Croucher had a surgical procedure to repair a hernia on May 6, 2010. The procedure was

done at Manchester Memorial Hospital in Manchester, Kentucky. The surgeon used a piece of

C-QUR mesh for the repair. In September 2010, Croucher had another procedure to remove the

mesh. During the procedure, the surgeon found a large amount of fluid within the abdomen as

well as inflammatory adhesions, and the mesh was discolored, bunched, and infected. A

different mesh product was used to repair the hernia. Two months later, Croucher had another

infection at the mesh site which required another surgery.

       In March 2012, Croucher again had abdominal pain with a swollen area. He had

exploratory surgery for a large subcutaneous seroma cavity and evacuation of fluid. He was then

treated with antibiotics, pain medication, and IV fluids. Later in March, Croucher had another

surgery to evacuate and drain fluid from the seroma. In April, Croucher had further evacuation

of fluid and placement of JP drains. He continued to experience problems with fluid collection




                                                 2
in the seroma and was seen by physicians because of it. In July 2013, more fluid was drained.

In January 2015, Croucher had surgery to remove all mesh and address the chronic infection.

        Atrium, which designed, marketed, and sold the C-QUR mesh that was implanted into

Croucher, is located in New Hampshire. Maquet is located in New Jersey, and Getinge is a

Swedish corporation. Croucher alleges that Maquet and Getinge are responsible for Atrium’s

actions and exercised control over Atrium with respect to oversight and compliance with

applicable safety standards.

        Croucher alleges, among other things, that defendants designed, manufactured, marketed,

and sold C-QUR mesh to be used by surgeons for hernia repair. C-QUR mesh was intended to

be permanently implanted for those repairs, and defendants represented that C-QUR mesh was

safe and effective for that purpose. Croucher further alleges that C-QUR mesh was not safe or

effective for its intended purpose, that defendants failed to adequately research and test it to

determine the risks and benefits of the mesh, and that they failed to warn of risks although they

had been notified that the mesh was causing widespread catastrophic complications. Croucher

alleges claims of negligence (Count I), strict liability – design defect (Count II), strict liability –

manufacturing defect (Count III), strict liability – failure to warn (Count IV), breach of express

warranty (Count V), breach of implied warranties of merchantability and fitness of purpose

(Count VI), and violation of consumer protection laws (Count VII). He seeks compensatory and

enhanced damages.



                                            DISCUSSION

        Defendants Atrium and Maquet move to dismiss Croucher’s claims, contending that the

product liability and breach of warranty claims, Counts I – VI, are barred by the applicable



                                                   3
statute of limitations. They also contend that Kentucky law applies to the liability portion of all

of Croucher’s claims, and that some claims are inadequately pleaded under Kentucky law.

Croucher objects, arguing that his claims are not time-barred, that New Hampshire law applies,

and that his claims are sufficiently pleaded.



I. Statute of Limitations

       The parties agree that New Hampshire’s statutes of limitations, as procedural rules of the

forum state, apply in this case. See TIG Ins. Co. v. EIFlow Ins. Ltd., No. 14-cv-459-JL, 2015

WL 5714686, at *3 (D.N.H. Sept. 29, 2015) (discussing circumstances under which it is

appropriate for this court, sitting in diversity, to apply New Hampshire’s statute of limitations).

They further agree that Croucher’s product liability claims, Counts I through IV, are governed by

RSA 508:4, I, and the breach of warranty claims, Counts V and VI, are governed by RSA 382-

A:2-725.



       A. Product Liability Claims

       Under New Hampshire law, “[e]xcept as otherwise provided by law, all personal actions,

. . . may be brought only within 3 years of the act or omission complained of.” RSA 508:4, I.

An exception to that time limit exists

       when the injury and its causal relationship to the act or omission were not
       discovered and could not reasonably have been discovered at the time of the act or
       omission, the action shall be commenced within 3 years of the time the plaintiff
       discovers, or in the exercise of reasonable diligence should have discovered, the
       injury and its causal relationship to the act or omission complained of.

RSA 508:4, I. If the defendant meets the initial burden of showing that the action was not

brought within three years of the underlying events, to avoid dismissal, the plaintiff must show



                                                  4
that the discovery rule or another tolling doctrine, such as the fraudulent concealment rule,

applies. Beane v. Dana S. Beane & Co., P.C., 160 N.H. 708, 712 (2010).

       “[T]he fraudulent concealment rule states that when facts essential to the cause of action

are fraudulently concealed, the statute of limitations is tolled until the plaintiff has discovered

such facts or could have done so in the exercise of reasonable diligence.” Bricker v. Putnam,

128 N.H. 162, 165 (1986). The equitable purpose of the fraudulent concealment rule in tolling

the limitations period is to prevent the wrongdoer from receiving and keeping the benefit of its

fraudulent conduct. Lakeman v. LaFrance, 102 N.H. 300, 303 (1959). Similarly, the doctrine of

equitable tolling delays the limitations deadline when the plaintiff “was prevented in some

extraordinary way from exercising his or her rights.” Portsmouth Country Club v. Town of

Greenland, 152 N.H. 617, 623 (2005).

       Defendants argue that Croucher’s product liability claims are time-barred because the

mesh was implanted in May 2010, which is more than six years before he brought this action in

August 2016. In response, Croucher invokes the protection of the discovery rule. He contends,

relying on Raymond v. Eli Lilly & Co., 117 N.H. 164, 176-77 (1977), that he did not and could

not discover the causal connection between the C-QUR mesh and his injury until long after

implantation. He represents that he did not realize the connection until he saw a television

advertisement in February 2016 about potential claims relating to hernia mesh.

       “The district court may grant a motion to dismiss based on a defendant’s affirmative

defense of a statute of limitations when the pleader’s allegations leave no doubt that an asserted

claim is time-barred.” DeGrandis v. Children’s Hosp. Boston, 806 F.3d 13, 17 (1st Cir. 2015)

(internal quotation marks omitted); see also Rodi v. S. New Eng. Sch. of Law, 389 F.3d 5, 17

(1st Cir. 2004). Taking Croucher’s allegations in the light most favorable to him and resolving



                                                  5
reasonable inferences in his favor, the allegations are sufficient to preclude dismissal of the

product liability claims as time-barred at this stage of the litigation. If, as the case develops

through discovery, defendants find facts that support the statute-of-limitations defense, they may

raise that defense at an appropriate time, such as in a motion for summary judgment.



       B. Breach of Warranty Claims

       Croucher alleges both breach of express warranty (Count V) and breach of implied

warranties (Count VI) claims. The parties agree that RSA 382-A:2-725 provides the applicable

statute of limitations for the breach of warranty claims.

       RSA 382-A:2-725(1) provides that “[a]n action for breach of any contract for sale must

be commenced within four years after the cause of action has accrued.” “A cause of action

accrues when the breach occurs, regardless of the aggrieved party’s lack of knowledge of the

breach.” RSA 382-A:2-725(2). “A breach of warranty occurs when tender of delivery is made,

except that where a warranty explicitly extends to future performance of the goods and discovery

of the breach must await the time of such performance the cause of action accrues when the

breach is or should have been discovered.” Id. The discovery rule for future performance does

not apply to implied warranties. Kelleher v. Marvin Lumber & Cedar Co., 152 N.H. 813, 853

(2005). While equitable tolling and the fraudulent concealment rule may extend the limitation

period for purposes of a claim of breach of an express warranty, they do not apply to breach of

implied warranties claims. Begley v. Windsor Surry Co., Civ. No. 17-cv-317-LM, 2018 WL

1401796, at *8 (D.N.H. Mar. 19, 2018) (relying on Lockheed Martin Corp. v. RFI Supply, Inc.

440 F.3d 549, 556-57 (1st Cir. 2006)).




                                                  6
       Defendants assert that Croucher’s breach of warranty claims accrued when the mesh

product was implanted in May 2010, which is more than four years before Croucher brought suit

in August 2016. Croucher contends that defendants’ warranties extended to future performance

of the mesh and, therefore, the accrual date is extended to when the breach of warranty was

discovered or should have been discovered. He also argues that the time is extended because

defendants fraudulently concealed the breach of warranty. As is noted above, he contends that he

did not realize the connection between the C-QUR mesh and his injuries until February 2016,

which is less than four years before he brought suit. In their reply, defendants argue that the

future performance extension does not apply because no such explicit warranty was made and

that the future performance extension does not apply to breach of implied warranty claims.

       As stated above, neither the discovery rule for future performance nor the fraudulent

concealment rule applies to breach of implied warranty claims. Therefore, Croucher’s claim for

breach of implied warranties, Count VI, accrued in May 2010, when the mesh was implanted.

Because Croucher brought this suit more than four years later, Count VI is dismissed as

untimely.

       The discovery rule for warranties of future performance would apply to Croucher’s

breach of express warranty claim if defendants’ express language warranted the performance of

the mesh for a future period of time or permanently. Kelleher, 152 N.H. at 828. At this stage of

the litigation, the court is limited to the allegations in Croucher’s amended complaint and does

not have defendants’ actual advertising or marketing materials. Croucher alleges that defendants

warranted that the mesh product was safe and fit for its intended purpose, which was to be

permanently implanted into patients. As such, the court may make the reasonable inference that




                                                 7
in advertising, marketing, and otherwise promoting C-QUR mesh, defendants expressly

warranted the future performance of the mesh product after implant.

       Croucher states that he did not learn of the connection between the C-QUR mesh and his

injury until February 2016. The complaint read in the light most favorable to Croucher does not

show beyond doubt that Croucher’s breach of express warranty claim is time-barred.2

DeGrandis, 806 F.3d at 17. Defendants’ statute-of-limitations defense to this claim is better

raised in a properly supported motion for summary judgment.



II. Choice of Law

       Defendants contend that Kentucky has an interest in the case because Croucher is a

resident of the state and his alleged injury occurred there. They further contend that a choice-of-

law analysis is necessary because Kentucky’s product liability law conflicts with New

Hampshire’s product liability law and that, under New Hampshire’s choice-of-law principles,

Kentucky law governs. Croucher argues that a choice-of-law analysis is premature because

additional factual development is necessary and that defendants have not sufficiently identified

an actual conflict. He further contends that if the court engages in a choice-of-law analysis, New

Hampshire law governs.




       2  In their reply, defendants argue that even if they made warranties of future
performance of the mesh, the warranties ended when the mesh was removed in November 2010,
more than four years before Croucher brought suit. Defendants cite no authority and provide no
developed argument to show that removal of the mesh alone caused the breach of express
warranty claim to accrue in the context of the discovery rule. Therefore, the court does not
address the merits of that theory.
                                                 8
         A. Timing of Choice of Law

         Croucher argues that a choice of law is premature at this stage of the litigation. He cites

cases that address whether the record was sufficiently developed to allow a choice-of-law

determination at an early stage of a case. Croucher asserts that “case-specific depositions have

not yet taken place and very little case-specific written discovery has taken place.” Doc. no. 181

at 16.

         Although the parties have not engaged in intensive fact discovery, Croucher does not

explain what specific information is lacking that is necessary for the choice-of-law analysis that

can be obtained only through discovery. The locations of where defendants manufactured the

allegedly defective products and where Croucher had his surgeries are not in dispute. Therefore,

Croucher has not shown that the choice-of-law determination is premature, and the court

employs the analysis.



         B. Standard

         The parties agree that New Hampshire choice-of-law principles govern the choice of law

in this bellwether case. See, e.g., Lexington Ins. Co. v. Gen. Acc. Ins. Co. of Am., 338 F.3d 42,

46 (1st Cir. 2003) (noting that in “determining what state law is relevant, a federal court must

apply the choice-of-law framework of the forum state”). “Under New Hampshire choice-of-law

principles, when more than one state may have an interest in the suit and the choice involves

substantive law, the court must first decide whether relevant New Hampshire law actually

conflicts with the laws of the other interested states.” SIG Arms Inc. v. Emp’rs Ins. of Wausau,

122 F. Supp. 2d 255, 258–59 (D.N.H. 2000). An actual conflict exists only when application of

the laws of an interested state other than the forum would change the outcome. Lambert v.



                                                  9
Kysar, 983 F.2d 1110, 1114 (1st Cir. 1993). When no actual conflict is shown, the court will

apply the law of the forum state which, in this case, is New Hampshire. Aftokinito Props, Inc. v.

Millbrook Ventures, LLC, No. 09-cv-415-JD, 2010 WL 3168295, at *3 (D.N.H. Aug. 9, 2010).

The party who asserts that the law of another state is different from the law of the forum state

bears the burden of proving the content of the foreign law. SIG Arms, 122 F. Supp. 2d at 259.



       C. Actual Conflict

       New Hampshire and Kentucky are interested states in this case. Defendants, who bear

the burden to show that Kentucky law actually conflicts with New Hampshire law, assert that

unlike New Hampshire, Kentucky requires proof of a feasible alternative design to support a

design defect claim. They argue that, therefore, the court must engage in a choice-of-law

analysis.

       First, the court notes that defendants acknowledge that under the doctrine of dépeçage,

each legal issue is considered separately. See Putnam Resources v. Pateman, 958 F.2d 448, 465

(1st Cir. 1992); Lacaillade v. Loignon Champ-Carr, Inc., No. 10-cv-68-JD, 2011 WL 4738654,

at *1 (D.N.H. Oct. 7, 2011). Here, the legal standards for Croucher’s claims require different

elements of proof. Therefore, dépeçage requires the court to consider the choice-of-law question

separately for each claim. Because defendants do not address or attempt to identify an actual

conflict with respect to New Hampshire and Kentucky law as to Croucher’s claims other than his

design defect claim, New Hampshire law applies to the liability portion of those claims. See

Aftokinito, 2010 WL 3168295, at *3.

       With regard to Croucher’s design defect claim in Count II, defendants have not carried

their burden to show an actual conflict. Although they show that certain differences exist



                                                10
between New Hampshire and Kentucky law as to a design defect claim, they fail to show that

Croucher could not allege facts that would satisfy the standard imposed by Kentucky law.3

Because defendants have not shown that an actual conflict exists between New Hampshire and

Kentucky law for purposes of Croucher’s claims in this case, no choice of law is necessary, and

the court will apply New Hampshire law to the liability portion of Croucher’s claims. See

Aftokinito, 2010 WL 3168295, at *3.



III. Merits of the Claims

       Defendants move to dismiss Croucher’s strict liability claim for manufacturing defect,

his breach of warranty claims, and his claim for violation of consumer protection laws under

Kentucky law. Because New Hampshire law governs the claims, defendants’ arguments are not

relevant.4




       3
         Indeed, although defendants move to dismiss some of Croucher’s claims on the merits
based on Kentucky law, they do not challenge his design defect claim based on a failure to allege
a reasonable alternative design.

       4   In the section of their memorandum in support of their motion to dismiss dedicated to
Croucher’s claim for violation of consumer protection laws, Count VII, defendants focus on
Kentucky law. They include a single sentence at the conclusion of that section regarding New
Hampshire law, however, stating that Croucher “has also failed to sufficiently identify ‘unfair
and deceptive’ conduct in violation of NHCPA.” Doc. no. 177-1 at 14. To the extent defendants
seek dismissal of Croucher’s claim in Count VII based on New Hampshire law, their motion is
denied. See United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (“It is not enough merely to
mention a possible argument in the most skeletal way, leaving the court to do counsel’s work
. . . .”).


                                               11
                                        CONCLUSION

       For the foregoing reasons, defendants’ motion to dismiss (doc. no. 177) is granted as to

Count VI and is otherwise denied.

       SO ORDERED.



                                            ______________________________
                                            Landya B. McCafferty
                                            United States District Judge

September 19, 2019

cc: Counsel of Record




                                               12
